 1   COUNSEL IDENTIFICATION ON FINAL PAGE
 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6

 7
     NATURAL RESOURCES DEFENSE                        Case No. 1:05-cv-01207 LJO-EPG
 8   COUNCIL, et al.,
                                                      STIPULATION AND SCHEDULING
 9                       Plaintiffs,                  ORDER
10             v.
11   DAVID BERNHARDT, in his official
     capacity as Secretary of the Interior, et al.,
12
                         Defendants.
13

14

15   SAN LUIS & DELTA MENDOTA
     WATER AUTHORITY, et al.,
16
                         Defendants-Intervenors.
17

18   ANDERSON-COTTONWOOD
     IRRIGATION DISTRICT, et al.,
19
                         Joined Parties.
20
21

22

23

24

25

26
27

28
                                                                    STIPULATION AND SCHEDULING ORDER
                                                                           CASE NO. 1:05-CV-01207 LJO-EPG
                                                      1
 1                                               RECITALS
 2           WHEREAS, on November 13, 2019, the Court directed the parties to brief all proposed
 3   motions (to dismiss, reconsider, and stay) such that those motions are ripe no later than December
 4   23, 2019, and directed the parties to meet and confer in an attempt to agree upon a schedule for
 5   their filings, ECF No. 1378;
 6                                             STIPULATION
 7           NOW THEREFORE, counsel for Plaintiffs and Defendants hereby stipulate to the
 8   following briefing schedule:
 9
                                          Event                                     Deadline
10
            Defendants’ supplemental motions to dismiss                         November 19
11          Plaintiffs’ motion to stay                                          December 2
            Defendants’ oppositions to motion for reconsideration               December 3
12          Plaintiffs’ opposition to motions to dismiss                        December 10
13          Plaintiffs’ reply in support of motion for reconsideration          December 16
            Defendants’ oppositions to motion to stay                           December 16
14          Defendants’ replies to motions to dismiss                           December 23
            Plaintiffs’ reply to motion to stay                                 December 23
15

16

17   DATED: November 15, 2019                      /s/ Katherine S. Poole
                                                   Katherine S. Poole
18
                                                   KATHERINE POOLE (SBN 195010)
19                                                 DREVET HUNT (SBN 240487)
                                                   DOUGLAS ANDREW OBEGI (SBN 246127)
20                                                 NATURAL RESOURCES DEFENSE COUNCIL
                                                   111 Sutter Street, 21st Floor
21                                                 San Francisco, CA 94104
                                                   Telephone: (415) 875-6100
22                                                 Facsimile: (415) 875-6161
                                                   kpoole@nrdc.org; dobegi@nrdc.org
23
                                                   Attorneys for Plaintiff NRDC
24
                                                   HAMILTON CANDEE (SBN 111376)
25                                                 DANIELLE LEONARD (SBN 218201)
                                                   BARBARA JANE CHISHOLM (SBN 224656)
26                                                 CORINNE JOHNSON (SB 287385)
                                                   ALTSHULER BERZON LLP
27                                                 177 Post St., Suite 300
                                                   San Francisco, CA 94108
28                                                 Telephone: (415) 421-7151
                                                   Facsimile: (415) 362-8064
                                                                            STIPULATION AND SCHEDULING ORDER
                                                                                   CASE NO. 1:05-CV-01207 LJO-EPG
                                                       2
 1                              Attorneys for Plaintiff NRDC
 2                              STACEY P. GEIS (SBN 181444)
                                NINA C. ROBERTSON (SBN 276079)
 3                              MARIE E. LOGAN (SBN 308228)
                                EARTHJUSTICE
 4                              50 California St., Suite 500
                                San Francisco, CA 94111
 5                              Telephone: (415) 217-2000
                                Facsimile: (415) 217-2040
 6                              sgeis@earthjustice.org;
                                nrobertson@earthjustice.org;
 7                              mlogan@earthjustice.org;
 8                              Attorneys for all Plaintiffs
 9
     DATED: November 15, 2019   /s/ Nicole M. Smith
10
                                NICOLE M. SMITH
11
                                U.S. Department of Justice
12                              Environment & Natural Resources Division
                                150 M St. NE
13                              Washington, DC 20044-7611
                                (202) 305-0368 (tel)
14                              (202) 305-0275 (fax)
                                Nicole.M.Smith@usdoj.gov
15

16                              Attorneys for Federal Defendants

17
     DATED: November 15, 2019   /s/ Andrew Hitchings
18                              Andrew Hitchings
                                SOMACH SIMMONS & DUNN
19
                                A Professional Corporation
20                              500 Capitol Mall, Suite 1000
                                Sacramento, CA 95814
21                              Telephone: (916) 446-7979
                                Facsimile: (916) 446-8199
22

23

24

25

26
27

28
                                                       STIPULATION AND SCHEDULING ORDER
                                                              CASE NO. 1:05-CV-01207 LJO-EPG
                                    3
                                Attorneys for Intervenors and Joined Party
 1                              Defendants GLENN-COLUSA IRRIGATION
                                DISTRICT, PRINCETON-CODORA-GLENN
 2                              IRRIGATION DISTRICT, PROVIDENT
                                IRRIGATION DISTRICT, ANDERSON-
 3                              COTTONWOOD IRRIGATION DISTRICT, CITY
                                OF REDDING, M & T CHICO RANCH (PACIFIC
 4                              REALTY ASSOCIATES), RECLAMATION
                                DISTRICT NO. 1004, CONAWAY
 5                              PRESERVATION GROUP, LLC, AND DAVID
                                AND ALICE TE VELDE FAMILY TRUST,
 6                              KNIGHTS LANDING INVESTORS, LLC, and
                                PELGER ROAD 1700, LLC
 7

 8
     DATED: November 15, 2019   /s/ Meredith Nikkel
 9                              Meredith Nikkel
10                              DOWNEY BRAND LLP
                                621 Capitol Mall, 18th Floor
11                              Sacramento, CA 95814
                                Telephone: (916) 444-1000
12                              Facsimile: (916) 444-2100
13                              Attorneys for Intervenors and Joined Party
                                DEFENDANTS RECLAMATION DISTRICT
14                              NO. 108, SUTTER MUTUAL WATER COMPANY,
                                NATOMAS CENTRAL MUTUAL WATER
15                              COMPANY, RIVER GARDEN FARMS
                                COMPANY, PLEASANT GROVE-VERONA
16                              MUTUAL WATER COMPANY, PELGER
                                MUTUAL WATER COMPANY, MERIDIAN
17                              FARMS WATER COMPANY, HENRY D.
                                RICHTER, ET AL., HOWALD FARMS, INC., OJI
18                              BROTHERS FARM, INC., OJI FAMILY
                                PARTNERSHIP, CARTER MUTUAL WATER
19
                                COMPANY, WINDSWEPT LAND AND
                                LIVESTOCK COMPANY, MAXWELL
20                              IRRIGATION DISTRICT, BEVERLY F.
                                ANDREOTTI, ET AL. AND TISDALE
21                              IRRIGATION AND DRAINAGE COMPANY
22

23

24

25

26
27

28
                                                      STIPULATION AND SCHEDULING ORDER
                                                             CASE NO. 1:05-CV-01207 LJO-EPG
                                    4
 1
                                            [PROPOSED] ORDER
 2
             Pursuant to the Parties’ Stipulation, the Court hereby ORDERS that the following schedule
 3
     is established.
 4

 5                                         Event                               Deadline
             Defendants’ supplemental motions to dismiss                   November 19
 6
             Plaintiffs’ motion to stay                                    December 2
 7           Defendants’ oppositions to motion for reconsideration         December 3
             Plaintiffs’ opposition to motions to dismiss                  December 10
 8           Plaintiffs’ reply in support of motion for reconsideration    December 16
             Defendants’ oppositions to motion to stay                     December 16
 9
             Defendants’ replies to motions to dismiss                     December 23
10           Plaintiffs’ reply to motion to stay                           December 23
11

12   IT IS SO ORDERED.
13
         Dated:        November 18, 2019                     /s/ Lawrence J. O’Neill _____
14                                                  UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PROOF OF SERVICE
     CASE NO. 1:05-CV-01207 LJO-EPG
                                                        1
